DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on August 08, 2019 for application number 16/535,131. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/01/2019 and 03/02/2021 were submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Disposition of Claims
Claims 24-36 and 55 are pending in this application.
Claims 24-36 and 55 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24-36 and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Shuck – US 2016/0369926 A1).

Regarding claim 24, Shuck (Figs. 1-6) disclose:
A liner (fluid liner 78) for a suction manifold (suction manifold 22) adapted to provide fluid to a plurality of intake ports ([0064]: “tubes 54a, 54b, and 54c extend to the mounting plate 26, which mates against the bottom surface 32 of the fluid end block 18 and may be connected to respective fluid inlet members, or inlet valve housings, of the fluid end block 18”) of a multi- unit reciprocating pump (reciprocating pump assembly 10), said liner (78) comprising:
(a) a compressible ([0068]: “The fluid liner 78 dynamically responds to the pressure fluctuations within the fluid chamber 72 by, for example, flexing and/or undergoing compression in one or more portions thereof”), resilient body ([0066]: “The fluid liner 78 may be formed of a resilient material that includes, for example, a foaming nitrile rubber type material (also known as Buna-N, Perbunan or Nitrile Butadiene Rubber (NBR) and provided under trades names such as Nipol.RTM., Krynac.RTM., and Europrene.RTM.)”) carried within said suction manifold (22); 
(b) said body, when installed in said suction manifold (22), defining a channel extending through said manifold and adapted to convey fluid from an inlet of said suction manifold (22) to said intake ports (respective fluid inlet members) of said pump units ([0065]: “A single, continuous fluid liner 78 is disposed within the fluid chamber 72.  In an exemplary embodiment, the fluid liner 78 is bonded to the cylindrical inside surface 70 of the elongated manifold member 50.  The fluid liner 78 may also be bonded to the cylindrical inside surfaces 76a, 76b, and 76c of the respective tubes 54a, 54b, and 54c”); and 
(c) wherein the cross-sectional area of said channel diminishes along the direction of flow through said channel ([0074]: “The shape of a cross-section of the annular wear groove 88 may form any one of a number of shapes such as, for example, a circular shape, a triangular shape, a rectangular shape, a polygonal shape, another planar shape, or any combination thereof.  In several exemplary embodiments, as shown in FIG. 8C, the suction manifold 22 includes a wear groove, the wear groove including multiple wear grooves 88 (i.e., separate groove segments).  The multiple wear grooves 88 may form a pattern in the interior of the fluid liner 78.  Additionally, the multiple wear grooves 88 may have different sizes, shapes, and or depths relative to one another.  For example, the respective depths of the multiple wear grooves 88 may be graduated, or stepped, with respect to one another, as shown in FIG. 8C”).

Regarding claim 34, Shuck disclose:
A suction manifold (suction manifold 22) adapted to provide fluid to a plurality of intake ports of a multi-unit reciprocating pump, said suction manifold comprising:
(a) a manifold (22) having an inlet ([0064]: “tubes 54a, 54b, and 54c extend to the mounting plate 26, which mates against the bottom surface 32 of the fluid end block 18 and may be connected to respective fluid inlet members, or inlet valve housings, of the fluid end block 18”); 
(b) a liner (fluid liner 78) carried with said manifold (22), said liner comprising a compressible ([0068]: “The fluid liner 78 dynamically responds to the pressure fluctuations within the fluid chamber 72 by, for example, flexing and/or undergoing compression in one or more portions thereof”), resilient body ([0066]: “The fluid liner 78 may be formed of a resilient material that includes, for example, a foaming nitrile rubber type material (also known as Buna-N, Perbunan or Nitrile Butadiene Rubber (NBR) and provided under trades names such as Nipol.RTM., Krynac.RTM., and Europrene.RTM.)”) defining a channel extending through said manifold and adapted to convey fluid from said inlet of said manifold to said intake ports of said pump units ([0065]: “A single, continuous fluid liner 78 is disposed within the fluid chamber 72.  In an exemplary embodiment, the fluid liner 78 is bonded to the cylindrical inside surface 70 of the elongated manifold member 50.  The fluid liner 78 may also be bonded to the cylindrical inside surfaces 76a, 76b, and 76c of the respective tubes 54a, 54b, and 54c”); and 
(c) a cap (end cap 60) adapted for coupling to said inlet and to a suction line, said cap comprising a passage and a flow guide extending inwardly into said channel of said compressible body.

Regarding claim 25, Shuck disclose the pump according to claim 24, and further on Shuck also discloses:
wherein said body is fabricated from a closed-cell foamed material ([0066]: “The fluid liner 78 may be formed of a resilient material that includes, for example, a foaming nitrile rubber type material (also known as Buna-N, Perbunan or Nitrile Butadiene Rubber (NBR) and provided under trades names such as Nipol.RTM., Krynac.RTM., and Europrene.RTM.)”).

Regarding claim 26, Shuck disclose the pump according to claim 25, and further on Shuck also discloses:
wherein said body is fabricated from a foamed nitrile butadiene rubber ([0066]: “The fluid liner 78 may be formed of a resilient material that includes, for example, a foaming nitrile rubber type material (also known as Buna-N, Perbunan or Nitrile Butadiene Rubber (NBR) and provided under trades names such as Nipol.RTM., Krynac.RTM., and Europrene.RTM.)”).

Regarding claim 27, Shuck disclose the pump according to claim 24, and further on Shuck also discloses:
wherein said body is generally cylindrical and said channel extends laterally along the length of said body and has an open top ([0065]: “A single, continuous fluid liner 78 is disposed within the fluid chamber 72.  In an exemplary embodiment, the fluid liner 78 is bonded to the cylindrical inside surface 70 of the elongated manifold member 50.  The fluid liner 78 may also be bonded to the cylindrical inside surfaces 76a, 76b, and 76c of the respective tubes 54a, 54b, and 54c”).

Regarding claim 28, Shuck disclose the pump according to claim 27, and further on Shuck also discloses:
wherein the depth of said channel diminishes along the direction of flow through said channel ([0074]: “The shape of a cross-section of the annular wear groove 88 may form any one of a number of shapes such as, for example, a circular shape, a triangular shape, a rectangular shape, a polygonal shape, another planar shape, or any combination thereof.  In several exemplary embodiments, as shown in FIG. 8C, the suction manifold 22 includes a wear groove, the wear groove including multiple wear grooves 88 (i.e., separate groove segments).  The multiple wear grooves 88 may form a pattern in the interior of the fluid liner 78.  Additionally, the multiple wear grooves 88 may have different sizes, shapes, and or depths relative to one another.  For example, the respective depths of the multiple wear grooves 88 may be graduated, or stepped, with respect to one another, as shown in FIG. 8C”).

Regarding claim 29, Shuck disclose the pump according to claim 27, and further on Shuck also discloses:
wherein the width of said channel diminishes along the direction of flow through said channel ([0074]: “The shape of a cross-section of the annular wear groove 88 may form any one of a number of shapes such as, for example, a circular shape, a triangular shape, a rectangular shape, a polygonal shape, another planar shape, or any combination thereof.  In several exemplary embodiments, as shown in FIG. 8C, the suction manifold 22 includes a wear groove, the wear groove including multiple wear grooves 88 (i.e., separate groove segments).  The multiple wear grooves 88 may form a pattern in the interior of the fluid liner 78.  Additionally, the multiple wear grooves 88 may have different sizes, shapes, and or depths relative to one another.  For example, the respective depths of the multiple wear grooves 88 may be graduated, or stepped, with respect to one another, as shown in FIG. 8C”).

Regarding claim 30, Shuck disclose the pump according to claim 24, and further on Shuck also discloses:
wherein said body is generally cylindrical and said channel comprises a bore extending axially through said body and laterally spaced openings extending radially outward from said bore to the periphery of said body ([0074]: “The shape of a cross-section of the annular wear groove 88 may form any one of a number of shapes such as, for example, a circular shape, a triangular shape, a rectangular shape, a polygonal shape, another planar shape, or any combination thereof.  In several exemplary embodiments, as shown in FIG. 8C, the suction manifold 22 includes a wear groove, the wear groove including multiple wear grooves 88 (i.e., separate groove segments).  The multiple wear grooves 88 may form a pattern in the interior of the fluid liner 78.  Additionally, the multiple wear grooves 88 may have different sizes, shapes, and or depths relative to one another.  For example, the respective depths of the multiple wear grooves 88 may be graduated, or stepped, with respect to one another, as shown in FIG. 8C”).

Regarding claim 31, Shuck disclose the pump according to claim 24, and further on Shuck also discloses:
a suction manifold (22) for a multi-unit reciprocating pump (reciprocating pump assembly 10) having a plurality of intake ports, said suction manifold comprising the liner (78) of claim 24 (Fig. 1).

Regarding claim 32, Shuck disclose the pump according to claim 24, and further on Shuck also discloses:
a multi-unit reciprocating pump (reciprocating pump assembly 10) having a plurality of intake ports and a suction manifold (22) adapted to provide fluid to said intake ports, said pump comprising the liner (78) of claim 24 installed in said manifold (22) (Fig. 1).

Regarding claim 33, Shuck disclose the pump according to claim 24, and further on Shuck also discloses:
wherein said pump (reciprocating pump assembly 10) comprises a tapered shim installed in said manifold and supporting said compressible body under its distal end, wherein said shim is effective to provide said compressible body with said diminution of cross-sectional area ([0074]: “The shape of a cross-section of the annular wear groove 88 may form any one of a number of shapes such as, for example, a circular shape, a triangular shape, a rectangular shape, a polygonal shape, another planar shape, or any combination thereof.  In several exemplary embodiments, as shown in FIG. 8C, the suction manifold 22 includes a wear groove, the wear groove including multiple wear grooves 88 (i.e., separate groove segments).  The multiple wear grooves 88 may form a pattern in the interior of the fluid liner 78.  Additionally, the multiple wear grooves 88 may have different sizes, shapes, and or depths relative to one another.  For example, the respective depths of the multiple wear grooves 88 may be graduated, or stepped, with respect to one another, as shown in FIG. 8C”).

Regarding claim 35, Shuck disclose the pump according to claim 33, and further on Shuck also discloses:
wherein said flow guide comprises a radial enlargement adapted to engage a portion of said compressible body ([0074]: “The shape of a cross-section of the annular wear groove 88 may form any one of a number of shapes such as, for example, a circular shape, a triangular shape, a rectangular shape, a polygonal shape, another planar shape, or any combination thereof.  In several exemplary embodiments, as shown in FIG. 8C, the suction manifold 22 includes a wear groove, the wear groove including multiple wear grooves 88 (i.e., separate groove segments).  The multiple wear grooves 88 may form a pattern in the interior of the fluid liner 78.  Additionally, the multiple wear grooves 88 may have different sizes, shapes, and or depths relative to one another.  For example, the respective depths of the multiple wear grooves 88 may be graduated, or stepped, with respect to one another, as shown in FIG. 8C”).

Regarding claim 36, Shuck disclose the pump according to claim 34, and further on Shuck also discloses:
a multi-unit reciprocating pump (reciprocating pump assembly 10) having a plurality of intake ports, said pump comprising the suction manifold (22) of claim 34 (Fig. 1).

Regarding claim 55, Shuck disclose the pump according to claim 28, and further on Shuck also discloses:
wherein the width of said channel diminishes along the direction of flow through said channel ([0074]: “The shape of a cross-section of the annular wear groove 88 may form any one of a number of shapes such as, for example, a circular shape, a triangular shape, a rectangular shape, a polygonal shape, another planar shape, or any combination thereof.  In several exemplary embodiments, as shown in FIG. 8C, the suction manifold 22 includes a wear groove, the wear groove including multiple wear grooves 88 (i.e., separate groove segments).  The multiple wear grooves 88 may form a pattern in the interior of the fluid liner 78.  Additionally, the multiple wear grooves 88 may have different sizes, shapes, and or depths relative to one another.  For example, the respective depths of the multiple wear grooves 88 may be graduated, or stepped, with respect to one another, as shown in FIG. 8C”).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0130887 A1 - Byrne
US 2013/0068092 A1 - Marette
US 2011/0206546 A1 – Vicars
US 2014/0322050 A1 - Marette
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747